         CASE 0:12-cr-00221-JNE-TNL Doc. 47 Filed 07/27/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

United States of America,

                Plaintiff,

v.                                                Case No. 12-cr-221 (JNE/TNL)
                                                  ORDER
Steven Eugene Daniels,

                Defendant.

       This matter is before the Court on Defendant’s Motion for Compassionate Release

from Custody under 18 U.S.C. § 3582(c)(1)(A)(i). 1 ECF No. 34. Defendant seeks to

replace his remaining term of imprisonment with an equivalent term of supervised

release. The Court denies the motion for the reasons stated below.

                                     BACKGROUND

       In June of 2012, Defendant and his accomplice robbed a discount tobacco and

grocery store. They forced the store’s owner to the ground at gunpoint before stealing the

money in the cash register and the owner’s Apple iPad. Defendant and his accomplice

then fled in a vehicle with Defendant at the wheel. When police officers located the

vehicle and attempted to pull the vehicle over, Defendant sped off. Defendant accelerated

to 100 miles per hour and almost lost control of the vehicle in a residential area.

Eventually the vehicle came to a stop. Defendant’s accomplice fled on foot. Defendant

was arrested.


1
  Defendant originally filed his motion pro se but has since been appointed counsel.
Counsel filed a memorandum in support of Defendant’s motion for compassionate
release. ECF No. 43.

                                              1
         CASE 0:12-cr-00221-JNE-TNL Doc. 47 Filed 07/27/21 Page 2 of 6




       On November 27, 2012, Defendant pleaded guilty to Interference with Commerce

by Robbery. The Court sentenced Defendant to 160 months’ imprisonment to be

followed by three years’ supervised release. Defendant has served roughly 80% of his

imprisonment sentence and is scheduled for release on November 21, 2023.

       Defendant now moves for compassionate release. Defendant argues that multiple

risk factors place him at high risk of severe illness from COVID-19. Defendant is a fifty-

four-year-old African American man with type 2 diabetes, hypertension, other heart

conditions, and depressive disorder. Though Defendant has already had and recovered

from COVID-19, he argues that the risk of reinfection justifies his release. Defendant

further argues that the conditions of his imprisonment during the COVID-19 pandemic

and his rehabilitative efforts throughout his imprisonment term justify his release.

       Defendant is currently in the custody of the Bureau of Prisons (“BOP”) at the

Federal Transfer Center in Oklahoma City, Oklahoma (“FTC- Oklahoma City”). 2 The

BOP began distributing COVID-19 vaccines at FTC- Oklahoma City earlier this year.

See COVID-19, Fed. BOP, https://www.bop.gov/coronavirus (last visited July 26, 2021).

Three-hundred and sixty-one inmates and 136 staff members at FTC- Oklahoma City are

now fully inoculated. Id. Defendant declined the COVID-19 Pfizer-BioNTech vaccine on

December 30, 2020. Though FTC- Oklahoma City has experienced COVID-19 outbreaks

in the past, no inmates are currently positive for COVID-19 at the facility. Id. One staff

member at FTC- Oklahoma City is positive for the virus. Id.


2
 Because Defendant is currently in custody at a federal transfer center, the Court is
cognizant of the fact that he may soon be transferred to another facility.

                                             2
         CASE 0:12-cr-00221-JNE-TNL Doc. 47 Filed 07/27/21 Page 3 of 6




                                       DISCUSSION

       A court “may not modify a term of imprisonment once it has been imposed”

except pursuant to certain statutory exceptions. 18 U.S.C. § 3582(c). One exception is

compassionate release. Id. § 3582(c)(1)(A). The defendant has the burden of establishing

he or she is eligible for compassionate release. United States v. Jones, 836 F.3d 896, 899

(8th Cir. 2016). A defendant may seek relief directly from the court after the defendant

has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier . . . .” 18

U.S.C. § 3582(c)(1)(A). Defendant’s motion is properly before the Court because the

BOP denied Defendant’s request for release on May 14, 2021.

       After considering the applicable sentencing factors in 18 U.S.C. § 3553(a), a court

may reduce a defendant’s sentence if “extraordinary and compelling reasons warrant such

a reduction” and “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. The Sentencing Commission has published a policy

statement defining what reasons are so “extraordinary and compelling” as to justify a

defendant’s release. U.S.S.G. § 1B1.13 cmt. n.1. These reasons include a medical

condition “that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected

to recover.” Id. § 1B1.13, cmt. n.1(A)(ii).

       At the time the policy statement was written, only the BOP could request

compassionate release on a defendant’s behalf. The Sentencing Commission has not


                                              3
         CASE 0:12-cr-00221-JNE-TNL Doc. 47 Filed 07/27/21 Page 4 of 6




published a policy statement defining “extraordinary and compelling” reasons since

Congress made compassionate release available on a motion by a defendant. See

id. § 1B1.13; United States v. Loggins, 966 F.3d 891, 892 (8th Cir. 2020); United States

v. Rodd, 966 F.3d 740, 746 (8th Cir. 2020). Courts have disagreed over whether the

current policy statement, § 1B1.13, and its application notes apply to compassionate

release motions by defendants. Rodd, 966 F.3d at 745. Several courts of appeals have

held that § 1B1.13 does not apply to compassionate release motions by defendants. E.g.,

United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020); United States v. Jones, 980

F.3d 1098, 1110 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020); United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020). The Eighth Circuit has

not resolved the issue. Loggins, 966 F.3d at 892; Rodd, 966 F.3d at 747; see also United

States v. Gater, No. 20-2158, 2021 U.S. App. LEXIS 15325, at *4 (8th Cir. May 24,

2021) (per curiam).

       Here, Defendant has not shown “extraordinary and compelling” reasons justifying

his release. First, even if Defendant’s circumstances increased his risk of severe illness

from COVID-19, Defendant’s risk of infection is low. Defendant already had COVID-19.

According to the Centers for Disease Control and Prevention (“CDC”), “[c]ases of

reinfection with COVID-19 have been reported, but remain rare.” Reinfection with

COVID-19, CDC, https://www.cdc.gov/coronavirus/2019-ncov/your-health/

reinfection.html (last updated Oct. 27, 2020). According to Defendant’s own authority, he

has at least 80.5% protection against reinfection. See Rosemary J. Boyton, Risk of SARS-

CoV-2 reinfection after natural infection, The Lancet (Mar. 17, 2021), https://www.the


                                              4
         CASE 0:12-cr-00221-JNE-TNL Doc. 47 Filed 07/27/21 Page 5 of 6




lancet.com /journals/lancet/article/PIIS0140-6736(21)00662-0/fulltext (last visited July

26, 2021) (noting that past infection confers 80.5% protection against reinfection in

general, decreasing to 47.1% in people aged 65 years and older).

       It is also significant that Defendant is seeking release on account of his fear of a

disease for which he was offered a vaccine. Defendant points to no medical condition that

would prevent him from being vaccinated; he simply refused the vaccine. “Defendant’s

refusal to take preventative measures undermines his assertion that extraordinary and

compelling reasons exist to warrant his release from prison.” United States v. McBride,

No. 5:19-CR-00007-1, 2021 WL 354129, at *3 (W.D.N.C. Feb 2, 2021).

       Second, the conditions of imprisonment during the COVID-19 pandemic cannot

warrant Defendant’s release. Nearly all prisoners have experienced such conditions.

Therefore, they do not constitute “extraordinary and compelling” reasons.

       Finally, Defendant’s rehabilitative efforts do not justify Defendant’s release.

Defendant points out that he has attended numerous academic and personal-development

courses and has obtained his GED. The Court commends Defendant for these efforts, but

they, like the conditions of imprisonment during COVID-19, are not sufficiently

extraordinary or compelling.

       Additionally, the general sentencing factors in 18 U.S.C. § 3553(a) weigh against

Defendant’s release. See Rodd, 966 F.3d at 747 (finding the § 3553(a) factors may be

dispositive). Defendant endangered the life of the store owner and anyone who happened

to be in the area during the instant offense. Defendant’s current term of imprisonment is

necessary to reflect the seriousness of the offense, promote respect for the law, and


                                              5
            CASE 0:12-cr-00221-JNE-TNL Doc. 47 Filed 07/27/21 Page 6 of 6




provide just punishment. See 18 U.S.C. § 3553(a)(2)(A). It is also noteworthy that the

instant offense is not an outlier. Defendant’s criminal history includes multiple felonies,

almost all of which were violent. In one robbery, Defendant stole purses from five

victims, including four elderly women. Defendant pushed two of those women to the

ground. In a separate robbery, Defendant struck a victim with a metal object before

stealing his wallet. The victim required medical staples for his injuries. Defendant’s

current term of imprisonment is necessary to afford “adequate deterrence” given

Defendant’s criminal history. See id. § 3553(a)(1), (a)(2)(B).

                                     CONCLUSION

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.      Defendant’s Motion for Compassionate Release from Custody [ECF No.
               34] is DENIED.

Dated: July 27, 2021
                                                         s/ Joan N. Ericksen
                                                         JOAN N. ERICKSEN
                                                         United States District Judge




                                             6
